DETAILED ACTION
Status of the Application
	Claims 1-29 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Applicant’s amendment of claims 10, 13, 20 and 25 as submitted in a communication filed on 7/5/2022 is acknowledged. 
	Applicant’s election with traverse of Group I, claims 1-23, drawn in part to a polypeptide that is a variant of the polypeptide of SEQ ID NO: 1, and a complex comprising said polypeptide as well as a guide RNA, as submitted in a communication filed on 7/5/2022 is acknowledged. 
	Applicant’s traverse is on the ground that it there is no serious burden upon the Office to examine all the claims together.  Applicant’s arguments have been fully considered but not deemed persuasive to withdraw the restriction requirement. It would be erroneous to assume that literature that disclose a protein would necessarily provide a polynucleotide that encodes that protein or the amino acid sequence of said protein.   Therefore, a comprehensive search of all the inventions would require not only different sequence searches (polypeptides and polynucleotides) in different databases but it would also require different class/subclass searches as well as keyword searches that are not necessarily co-extensive.  Therefore, contrary to Applicant’s assertions, examination of all the claimed inventions would impose an undue burden on the Office.   The requirement is deemed proper and therefore is made FINAL.  
Claims 24-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/5/2022.  Claims 1-23 are at issue and are being examined herein.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. In the instant case, the claims under examination are directed to a complex and a polypeptide in said complex. Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 62/269,143 filed on 12/18/2015, and 62/312,724 filed on 03/24/2016.
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to UNITED KINGDOM 1506509.7 filed on 04/16/2015. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 15/566,528 filed on 10/13/2017, and 16/400,021 filed on 04/30/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/29/2021, 2/28/2022, 4/18/2022 and 6/29/2022 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings submitted on 12/17/2021 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 1 is objected to due to the recitation of “A complex comprising: a polypeptide….; and an engineered guide RNA”.  To clearly indicate which are the components of the complex, it is suggested the claim be amended to recite “A complex comprising: (a) a polypeptide….; and (b) an engineered….”.  Appropriate correction is required. 
Claims 1-7 are objected to due to the recitation of “polypeptide….has at least X% identity to SEQ ID NO: 1”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “polypeptide….has at least X% identity to the polypeptide of SEQ ID NO: 1”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10, 11, 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10 and 21 (claim 11 dependent thereon) are indefinite in the recitation of “wherein an additional amino acid sequence is added to the N- or C-terminus of the polypeptide” and “an additional amino acid sequence at the N- or C- terminus of the polypeptide” for the following reasons. An amino acid sequence is a graphical representation of the order in which amino acids are arranged in a protein.  Therefore, it is unclear as to how one could add an amino acid sequence to a protein.  If the intended limitation is the polypeptide further comprising an additional protein linked to the N- or C-terminus of the polypeptide, the claims should be amended accordingly.  Correction is required. 
Claims 11 and 21 are indefinite in the recitation of “wherein the additional sequence has nucleic acid or chromatin modifying, visualizing, transcription activating or transcription repressing activity” for the following reasons.  As indicated above, an amino acid sequence is a graphical representation of the order in which amino acids are arranged in a protein.  Therefore, while a protein can have activity, it is unclear as to how an amino acid sequence can have activity.  In addition, it is unclear as to what is the meaning of the term “visualizing activity”.  The term “visualize” refers to making a mental image or making something visible to the eye.  Therefore, it is unclear as to how a protein can have the ability to visualize or have visualizing activity.  If the intended limitation is the polypeptide further comprising an additional protein linked to the N- or C-terminus of the polypeptide, wherein said additional protein has nucleic acid or chromatin modifying activity, transcription activating activity or transcription repressing activity, the claim should be amended accordingly.  Correction is required. 
Claims 13 and 23 are indefinite in the recitation of “… polypeptide… comprises a zinc finger domain having a metal-binding site that is not complete” for the following reasons.  The term is unclear in the absence of a statement indicating what part of the metal-binding site is missing.  The metal binding site can be considered to be incomplete if it is missing one or more of the amino acids that bind to the metal, or it can be considered incomplete if all the amino acids are present but not properly positioned so that they can bind the corresponding metal.  Thus, the metal binding site can be incomplete structurally and/or functionally. For examination purposes, no patentable weight will be given to the term.  Correction is required. 
Claim 14 (claims 15-23 dependent thereon) is indefinite in the recitation of “A polypeptide or fragment thereof having nuclease activity and comprising an amino acid sequence motif comprising residues 783-794….or 786-790 of SEQ ID NO: 1, in a complex with an engineered guide RNA” for the following reasons.  As written, it is unclear if the polypeptide, the fragment, or both the polypeptide and the fragment should have nuclease activity.  In addition, as written, it is unclear if the polypeptide, the fragment or both should comprise the residues recited.  Please note that one cannot assume that both the polypeptide and the fragment have the motif recited because one could have a polypeptide that comprises the motif, but the fragment thereof is not required to be one that comprises the motif.   For example, the polypeptide can comprise amino acids 783-794 of SEQ ID NO: 1, while the fragment thereof can be any segment of the polypeptide that does not contain amino acids  783-794 of SEQ ID NO: 1.  Furthermore, the term “in complex with an engineered guide RNA” is completely unclear and confusing because one cannot determine (a) how it further limits the polypeptide or the fragment, or (b) whether the claim is actually directed to  a complex that comprises the polypeptide or the fragment in combination with the guide RNA.  For examination purposes, it will be assumed that the claim is directed to a polypeptide that comprises residues 783-794, 784-794, 785-794, 786-794, 787-794, 788-794, 789-794, 783-793, 783-792, 783-791, 783-790, 783-789, 783-788, 784-793, 785-792, or 786-790 of the polypeptide of SEQ ID NO: 1. No patentable weight will be given to the term “in complex with an engineered guide RNA”.  Correction is required. 
Claim 18 is indefinite in the recitation of “…polypeptide of claim 14, which does not comprise a recognition lobe that is typically present in Cas9” for the following reasons.  The term is unclear in the absence of a statement clearly defining the recognition lobe that should not be present in the polypeptide.  The term “typically” implies that the recognition lobe is one that is found in most Cas9 proteins currently known. However, what is typically found in Cas9 proteins might change with time as more Cas9 proteins are discovered.  If, for example, recognition lobe X has been found in a few Cas9 proteins currently known, thus not being typically found in Cas9 proteins as of now, and new Cas9 proteins are later discovered that have recognition lobe X to the point that a significant number of Cas9 proteins have the recognition lobe X, whether recognition lobe X is excluded or encompassed by the claim would be variable in time.  The scope of the claim with regard to the recognition lobe cannot be defined because a protein comprising recognition lobe X can be excluded from the scope of the claims now but be encompassed by the claim in the future.  For examination purposes, no patentable weight will be given to the term.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 1-23 are directed in part to (i) a complex that comprises  a genus of variants of the polypeptide of SEQ ID NO: 1 having at least 60% sequence identity to the polypeptide of SEQ ID NO: 1, and a genus of guide RNAs having any structure, and (ii) a genus of variants of the polypeptide of SEQ ID NO: 1 having fragments of 12 amino acids or less of the polypeptide of SEQ ID NO: 1  chosen from amino acids 783-794 of the polypeptide of SEQ ID NO: 1.   See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	There is a significant amount of structural variability with respect to the members of the genus of proteins required by the claims, and no structural limitation with regard to the guide RNAs  required by the claims.   While the specification in the instant application discloses the structure of a single Cas protein, namely the  Cpf1 protein of SEQ ID NO: 1, and one guide RNA to which the polypeptide of SEQ ID NO: 1 binds,  it provides no clue as to the structural elements required in any variant of the protein of SEQ ID NO: 1 having nuclease activity and/or the ability to bind to any guide RNA, or the structural features required in any guide RNA that can bind to any variant of the protein of SEQ ID NO: 1 as recited in the claims.  No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the polypeptide of SEQ ID NO: 1 having the recited % sequence identity or comprising the recited fragments of the polypeptide of SEQ ID NO: 1 have nuclease activity and/or can bind to any guide RNA.  Similarly, no structure/function correlation has been provided so that one of skill in the art can recognize which guide RNAs can be used with any of the variants of the polypeptide of SEQ ID NO: 1 recited in the claims.  There is no indication that any variant of the polypeptide of SEQ ID NO: 1 having at least 60% sequence identity to the polypeptide of SEQ ID NO: 1 or any variant of the polypeptide of SEQ ID NO: 1 comprising the recited fragments would have the same endonuclease activity of the Cpf1 polypeptide of SEQ ID NO: 1, or that all variants of the polypeptide of SEQ ID NO: 1 recited can bind to a guide RNA.  The specification fails to disclose the structural features, in addition to amino acids 783-794 of SEQ ID NO: 1, that are required in any Cas or Cpf1 protein.  It should be noted that the polypeptide of SEQ ID NO: 1 is 1304 amino acids long. Since these fragments are no more than 1% of the entire structure of the Cpf1 protein of SEQ ID NO: 1, it is unlikely that these fragments are all that is required for any variant of the polypeptide of SEQ ID NO: 1 having these fragments to have the same activity as that of the Cpf1 protein of SEQ ID NO: 1, or to be able to bind to any guide RNA. 
	The claims encompass (i) a large genus of guide RNAs which are structurally unrelated, and (ii) a large genus of  proteins which are substantially unrelated.  A polypeptide having 60% sequence identity to the polypeptide of  SEQ ID NO: 1 allows for any combination of 522 amino acid modifications within  SEQ ID NO: 1 (522 = 0.4x1304; SEQ ID NO: 1 has 1304 amino acids).  The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants of the polypeptide of SEQ ID NO: 1 having 60% sequence identity to  SEQ ID NO: 1 that result from amino acid substitutions is 1304!x19522/(1304-522)!/522!  or 1.18x101047 variants.  A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, the recited structural features, e.g., 60% sequence identity to SEQ ID NO: 1; fragment comprising amino acids 783-794 of SEQ ID NO: 1, is not representative of all the members of the genus of proteins required by the claims  since there is no information as to which are the structural elements within the polypeptide of  SEQ ID NO: 1 that are essential for the required activity, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired activity is displayed, or a correlation between structure and function which would provide those unknown structural features.  Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999; cited in the IDS) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013; cited in the IDS) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001; cited in the IDS) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the polypeptide of SEQ ID NO: 1  is representative of the structure of all the proteins recited in the claims.
	Due to the fact that the specification only discloses a single species of the genus of Cpf1 proteins and one guide RNA, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 1-23 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polypeptide comprising SEQ ID NO: 1 and a complex comprising the polypeptide of SEQ ID NO: 1 and an engineered guide RNA, does not reasonably provide enablement for (i) a complex that comprises (a) a variant of the polypeptide of SEQ ID NO: 1 having at least 60% sequence identity to the polypeptide of SEQ ID NO: 1, wherein said variant can have any activity or nuclease activity, and (b) a guide RNA that has any structure, and (ii) a variant of the polypeptide of SEQ ID NO: 1 having a fragment of 12 amino acids or less of the polypeptide of SEQ ID NO: 1  chosen from amino acids 783-794 of the polypeptide of SEQ ID NO: 1, wherein said variant can have any activity.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
	The breadth of the claims.  Claims 1-23 broadly encompass (i) a complex that comprises (a) a variant of the polypeptide of SEQ ID NO: 1 having at least 60% sequence identity to the polypeptide of SEQ ID NO: 1, wherein said variant can have any activity or nuclease activity, and (b) a guide RNA having any structure, and (ii) a variant of the polypeptide of SEQ ID NO: 1 having a fragment of 12 amino acids or less of the polypeptide of SEQ ID NO: 1  chosen from amino acids 783-794 of the polypeptide of SEQ ID NO: 1, wherein said variant can have any activity. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. The enablement provided is not commensurate in scope with the claims due to the extremely large number of variants of the polypeptide of SEQ ID NO: 1, and guide RNAs of unknown structure required by the claims, the lack of information regarding the structural elements within the polypeptide of  SEQ ID NO: 1 that are required and those that can be modified to obtain variants  of the polypeptide of SEQ ID NO: 1 that have endonuclease activity and/or the ability to bind to any guide RNA, and the complete lack of information as to how to use those variants of the polypeptide of SEQ ID NO: 1 that lack endonuclease activity and/or cannot bind to any guide RNA.  In the instant case, the specification enables a polypeptide comprising SEQ ID NO: 1 and a complex comprising the polypeptide of SEQ ID NO: 1 and an engineered guide RNA.
	The amount of direction or guidance presented and the existence of working examples.  The specification discloses a single Cpf1 protein comprising SEQ ID NO: 1 and a single  guide RNA for which the protein of SEQ ID NO: 1 has affinity, as working examples.     However, the specification fails to provide any clue as to the structural elements required in any variant of the polypeptide of SEQ ID NO: 1 that have the recited % sequence identity or comprise the recited fragments to have the same endonuclease activity of the polypeptide of SEQ ID NO: 1 and/or the ability to bind to any guide RNA.  Nothing is known with regard to the structural features within SEQ ID NO: 1 that can be modified and those that have to be present for a protein having the recited structural features to have the desired activity. There is no indication that any protein that comprises amino acids 783-794 of SEQ ID NO: 1 would have the same endonuclease activity associated with Cpf1 proteins, or that could bind to any guide RNA.  The specification fails to disclose the structural features, in addition to amino acids 783-794 of SEQ ID NO: 1 that are required in any Cas/Cpf1 protein.  Nothing is known with regard to the structural features required in a guide RNA so that it can bind to any variant of the polypeptide of SEQ ID NO: 1 as recited in the claims.  There is no disclosure of how to use those variants of the protein of SEQ ID NO: 1 as recited that lack endonuclease activity and/or cannot bind to any guide RNA.  No correlation between structure and function has been presented.  	
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a protein determines the structural and functional properties of said protein.  While the F. tularensis subsp. novicida U112 Cpf1 protein, which is a variant of the Cpf1 protein of the instant application that has 99.3% sequence identical to the polypeptide of SEQ ID NO: 1 was known in the prior art at the time of the invention (99.3% = 1295x100/1304; SEQ ID NO: 1 has 1304 amino acids; FTN1397; Schunder et al., International Journal of Medical Microbiology 303:51-60, 2013; cited in the IDS),  and the art at the time of the invention suggested that Franciscella tularensis had a putative functional CRISPR/Cas system, as evidenced by Schunder et al.,  the prior art failed to disclose (i) a guide RNA for the F. tularensis subsp. novicida U112 Cpf1 protein, or  experimental evidence showing that the F. tularensis subsp. novicida U112 Cpf1 protein was in fact a Cpf1 protein that could bind a particular guide RNA and cleave a particular target. Neither the specification nor the art provide a correlation between structure and function such that one of skill in the art can envision the structure of any variant of the polypeptide of SEQ ID NO: 1 having endonuclease activity and/or the ability to bind to any guide RNA, or how to determine which proteins having the % amino acid sequence identity or having the recited fragments of SEQ ID NO: 1 have the desired activity.  Neither the specification nor the prior art provide a correlation that could allow one of skill in the art to envision the structure of a guide RNA for any variant of the polypeptide of SEQ ID NO: 1 as recited.  In addition, the art does not provide any teaching or guidance as to which changes can be made to the protein of  SEQ ID NO: 1 such that the resulting variant would display the desired functional characteristics, or  the general tolerance of Cpf1 proteins to structural modifications and the extent of such tolerance.   The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable.  For example, Singh et al. (Current Protein and Peptide Science 19(1):5-15, 2018) disclose different protein engineering approaches  and state that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility and conformational changes (page 11, left column, last paragraph).  Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009; cited in the IDS) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Sadowski et al. and Singh et al. are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of (i) proteins to find a protein having endonuclease activity and/or the ability to bind to any guide RNA, and (ii)  guide RNAs that can bind to any of the variants of the polypeptide of SEQ ID NO: 1 having the recited structural features.  In addition, it was not routine in the art to determine by a trial and error process how to use all the variants of the polypeptide of SEQ ID NO: 1 that do not have endonuclease activity and/or the ability to bind to a guide RNA.  In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, (ii) a correlation between structure and function, and (iii) a correlation between the structure of a Cpf1 protein and the corresponding guide RNA, one of skill in the art would have to test an essentially infinite number of proteins and guide RNAs to enable the entire scope of the claims.   
	Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-18, 22-23 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schunder et al. (International Journal of Medical Microbiology 303:51-60, 2013; cited in the IDS) as evidenced by Rohmer et al. (GenBank accession number AOQ7Q2,  12/9/2015).  
	Claims 14-18, 22-23 are directed in part to a polypeptide that comprises amino acids 783-794 of the polypeptide of SEQ ID NO: 1, wherein said polypeptide has a RuvC domain, has an arginine-rich motif, does not comprise an HNH domain, and has a zinc finger domain having a metal binding site.   See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
	Schunder et al. teach a F. tularensis subsp. novicida U112 Cpf1 protein (labeled FTN1397; page 52, Figure 1B), which is a variant of the Cpf1 protein of the instant application that has 99.3% sequence identical to the polypeptide of SEQ ID NO: 1 (99.3% = 1295x100/1304; SEQ ID NO: 1 has 1304 amino acids and 5 Xaa that can be any amino acid) as evidenced by Rohmer et al.  See alignment below.  The specification discloses that the F. novicida Cpf1 of SEQ ID NO: 1 of the instant application comprises 3 RuvC nuclease domains that comprise the sequences SIDRGER (SEQ ID NO: 11), DANGAY (SEQ ID NO: 8) and EDLN (SEQ ID NO: 10), which are found in the protein of Schunder et al. See underlined regions in the alignment.  The specification discloses that the arginine-rich motif of the Cpf1 protein of SEQ ID NO: 1 comprises NYHDKLAAIEKDRDSARKD (SEQ ID NO: 20), which is found in the protein of Schunder et al. See underlined region in the alignment. The specification discloses that the F. novicida Cpf1 comprises a zinc finger at the C-terminus (Figure 1).  Thus, since the protein of Schunder et al. comprises amino acids 1261-1300 of SEQ ID NO: 1 (C-terminus) except for one substitution, the protein of Schunder et al. also comprises a zinc finger.  The polypeptide of Schunder et al. comprises amino acids 783-794 of SEQ ID NO: 1. See underlined region in the alignment. Therefore, the teachings of Schunder et al. anticipate the instant claims as written/interpreted. 


SEQ ID NO: 1
CS12A_FRATN
ID   CS12A_FRATN             Reviewed;        1300 AA.
AC   A0Q7Q2;
DT   09-DEC-2015, integrated into UniProtKB/Swiss-Prot.
DT   09-JAN-2007, sequence version 1.
DT   25-MAY-2022, entry version 67.
DE   RecName: Full=CRISPR-associated endonuclease Cas12a {ECO:0000303|PubMed:28111461};
DE            EC=3.1.21.1 {ECO:0000269|PubMed:28431230};
DE            EC=4.6.1.22 {ECO:0000269|PubMed:28431230};
DE   AltName: Full=CRISPR-associated endonuclease Cpf1 {ECO:0000303|PubMed:26422227};
DE   AltName: Full=FnCas12a {ECO:0000303|PubMed:28431230};
DE   AltName: Full=FnCpf1 {ECO:0000303|PubMed:26422227};
GN   Name=cas12a {ECO:0000303|PubMed:28111461};
GN   Synonyms=cpf1 {ECO:0000303|PubMed:26422227}; OrderedLocusNames=FTN_1397;
OS   Francisella tularensis subsp. novicida (strain U112).
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Thiotrichales;
OC   Francisellaceae; Francisella.
OX   NCBI_TaxID=401614;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=U112;
RX   PubMed=17550600; DOI=10.1186/gb-2007-8-6-r102;
RA   Rohmer L., Fong C., Abmayr S., Wasnick M., Larson Freeman T.J., Radey M.,
RA   Guina T., Svensson K., Hayden H.S., Jacobs M., Gallagher L.A., Manoil C.,
RA   Ernst R.K., Drees B., Buckley D., Haugen E., Bovee D., Zhou Y., Chang J.,
RA   Levy R., Lim R., Gillett W., Guenthener D., Kang A., Shaffer S.A.,
RA   Taylor G., Chen J., Gallis B., D'Argenio D.A., Forsman M., Olson M.V.,
RA   Goodlett D.R., Kaul R., Miller S.I., Brittnacher M.J.;
RT   "Comparison of Francisella tularensis genomes reveals evolutionary events
RT   associated with the emergence of human pathogenic strains.";
RL   Genome Biol. 8:R102.1-R102.16(2007).
RN   [2]
RP   FUNCTION IN PLASMID RESISTANCE, FUNCTION IN CRRNA FORMATION, FUNCTION AS AN
RP   ENDONUCLEASE, POSSIBLE ACTIVE SITE, COFACTOR, POSSIBLE SUBUNIT, AND
RP   MUTAGENESIS OF ASP-917; GLU-1006 AND ASP-1255.
RC   STRAIN=U112;
RX   PubMed=26422227; DOI=10.1016/j.cell.2015.09.038;
RA   Zetsche B., Gootenberg J.S., Abudayyeh O.O., Slaymaker I.M., Makarova K.S.,
RA   Essletzbichler P., Volz S.E., Joung J., van der Oost J., Regev A.,
RA   Koonin E.V., Zhang F.;
RT   "Cpf1 is a single RNA-guided endonuclease of a class 2 CRISPR-Cas system.";
RL   Cell 163:759-771(2015).
RN   [3]
RP   DISCUSSION OF SEQUENCE.
RX   PubMed=26593719; DOI=10.1016/j.molcel.2015.10.008;
RA   Shmakov S., Abudayyeh O.O., Makarova K.S., Wolf Y.I., Gootenberg J.S.,
RA   Semenova E., Minakhin L., Joung J., Konermann S., Severinov K., Zhang F.,
RA   Koonin E.V.;
RT   "Discovery and functional characterization of diverse class 2 CRISPR-Cas
RT   systems.";
RL   Mol. Cell 60:385-397(2015).
RN   [4]
RP   FUNCTION IN CRRNA PROCESSING, FUNCTION AS AN ENDORIBONUCLEASE, FUNCTION AS
RP   AN ENDONUCLEASE, COFACTOR, SUBUNIT, MUTAGENESIS OF HIS-843; LYS-852;
RP   LYS-869; PHE-873; ASP-917; GLU-920; HIS-922; TYR-925; GLU-1006; TYR-1024;
RP   GLU-1028; ASP-1227 AND ASP-1255, DNA-BINDING, AND RNA-BINDING.
RC   STRAIN=U112;
RX   PubMed=27096362; DOI=10.1038/nature17945;
RA   Fonfara I., Richter H., Bratovic M., Le Rhun A., Charpentier E.;
RT   "The CRISPR-associated DNA-cleaving enzyme Cpf1 also processes precursor
RT   CRISPR RNA.";
RL   Nature 532:517-521(2016).
RN   [5]
RP   BIOTECHNOLOGY.
RX   PubMed=27905529; DOI=10.1038/srep38169;
RA   Endo A., Masafumi M., Kaya H., Toki S.;
RT   "Efficient targeted mutagenesis of rice and tobacco genomes using Cpf1 from
RT   Francisella novicida.";
RL   Sci. Rep. 6:38169-38169(2016).
RN   [6]
RP   BIOTECHNOLOGY.
RX   PubMed=27272384; DOI=10.1038/nbt.3609;
RA   Kim D., Kim J., Hur J.K., Been K.W., Yoon S.H., Kim J.S.;
RT   "Genome-wide analysis reveals specificities of Cpf1 endonucleases in human
RT   cells.";
RL   Nat. Biotechnol. 34:863-868(2016).
RN   [7]
RP   NOMENCLATURE.
RX   PubMed=28111461; DOI=10.1038/nrmicro.2016.184;
RA   Shmakov S., Smargon A., Scott D., Cox D., Pyzocha N., Yan W.,
RA   Abudayyeh O.O., Gootenberg J.S., Makarova K.S., Wolf Y.I., Severinov K.,
RA   Zhang F., Koonin E.V.;
RT   "Diversity and evolution of class 2 CRISPR-Cas systems.";
RL   Nat. Rev. Microbiol. 15:169-182(2017).
RN   [8] {ECO:0007744|PDB:5NFV, ECO:0007744|PDB:5NG6}
RP   X-RAY CRYSTALLOGRAPHY (2.50 ANGSTROMS) OF 2-1300 IN COMPLEX WITH GUIDE RNA
RP   WITH AND WITHOUT TARGET DNA, FUNCTION IN CRRNA PROCESSING, FUNCTION AS AN
RP   ENDONUCLEASE, ACTIVE SITE, CATALYTIC ACTIVITY, REACTION MECHANISM,
RP   COFACTOR, SUBUNIT, DOMAIN, MUTAGENESIS OF ARG-692; 689-THR--SER-702;
RP   GLN-704; ASP-917; GLU-1006; ARG-1218 AND ASP-1255, DNA-BINDING, AND
RP   RNA-BINDING.
RC   STRAIN=U112;
RX   PubMed=28431230; DOI=10.1016/j.molcel.2017.03.016;
RA   Swarts D.C., van der Oost J., Jinek M.;
RT   "Structural basis for guide RNA processing and seed-dependent DNA targeting
RT   by CRISPR-Cas12a.";
RL   Mol. Cell 66:221-233(2017).
RN   [9] {ECO:0007744|PDB:5MGA}
RP   X-RAY CRYSTALLOGRAPHY (3.00 ANGSTROMS) IN COMPLEX WITH GUIDE RNA AND
RP   PRODUCT DNA, FUNCTION AS AN ENDONUCLEASE, COFACTOR, DOMAIN, MUTAGENESIS OF
RP   GLY-608; PRO-663; ASN-666; LYS-667; LYS-671; LYS-677; ARG-692; HIS-694;
RP   GLU-1006; 1065-LYS-LYS-1066 AND ARG-1218, DNA-BINDING, AND RNA-BINDING.
RC   STRAIN=U112;
RX   PubMed=28562584; DOI=10.1038/nature22398;
RA   Stella S., Alcon P., Montoya G.;
RT   "Structure of the Cpf1 endonuclease R-loop complex after target DNA
RT   cleavage.";
RL   Nature 546:559-563(2017).
RN   [10]
RP   ERRATUM OF PUBMED:28562584.
RX   PubMed=28678773; DOI=10.1038/nature23300;
RA   Stella S., Alcon P., Montoya G.;
RT   "Structure of the Cpf1 endonuclease R-loop complex after target DNA
RT   cleavage.";
RL   Nature 547:476-476(2017).
CC   -!- FUNCTION: CRISPR (clustered regularly interspaced short palindromic
CC       repeat), is an adaptive immune system that provides protection against
CC       mobile genetic elements (viruses, transposable elements and conjugative
CC       plasmids). CRISPR clusters contain sequences complementary to
CC       antecedent mobile elements and target invading nucleic acids. CRISPR
CC       clusters are transcribed and processed into CRISPR RNA (crRNA). Has
CC       endonuclease activity on pre-crRNA and dsDNA, using different active
CC       sites. A single-RNA guided endonuclease that is also capable of guiding
CC       crRNA processing; correct processing of pre-crRNA requires only this
CC       protein and the CRISPR locus (PubMed:26422227, PubMed:27096362). pre-
CC       crRNA processing proceeds by an intramolecular nucleophilic attack on
CC       the scissile phosphate by the 2'-OH of the upstream ribonucleotide, the
CC       divalent cation (which is bound by the crRNA) is probably required for
CC       ordering the crRNA pseudoknot and/or increasing RNA binding
CC       (PubMed:28431230). RNA mutagenesis studies show pre-crRNA cleavage is
CC       highly sequence- and structure-specific (PubMed:27096362). Forms a
CC       complex with crRNA and complementary dsDNA, where the crRNA displaces
CC       the non-target DNA strand and directs endonucleolytic cleavage of both
CC       strands of the DNA (PubMed:26422227, PubMed:27096362, PubMed:28431230).
CC       Cleavage results in staggered 5-base 5' overhangs 14-18 and 21-23 bases
CC       downstream of the PAM (protospacer adjacent motif) on the non-target
CC       and target strands respectively (PubMed:26422227, PubMed:28431230,
CC       PubMed:28562584). Both target and non-target strand DNA are probably
CC       independently cleaved in the same active site (PubMed:28431230,
CC       PubMed:28562584). When this protein is expressed in E.coli it prevents
CC       plasmids homologous to the first CRISPR spacer from transforming,
CC       formally showing it is responsible for plasmid immunity
CC       (PubMed:26422227). {ECO:0000269|PubMed:26422227,
CC       ECO:0000269|PubMed:27096362, ECO:0000269|PubMed:28431230,
CC       ECO:0000269|PubMed:28562584}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=Endonucleolytic cleavage to 5'-phosphodinucleotide and 5'-
CC         phosphooligonucleotide end-products.; EC=3.1.21.1;
CC         Evidence={ECO:0000269|PubMed:28431230};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=RNA = a 5'-hydroxy-ribonucleotide + n nucleoside-2',3'-
CC         cyclophosphates.; EC=4.6.1.22;
CC         Evidence={ECO:0000269|PubMed:28431230};
CC   -!- COFACTOR:
CC       Name=Ca(2+); Xref=ChEBI:CHEBI:29108;
CC         Evidence={ECO:0000269|PubMed:26593719};
CC       Name=Mg(2+); Xref=ChEBI:CHEBI:18420;
CC         Evidence={ECO:0000269|PubMed:26422227, ECO:0000269|PubMed:26593719,
CC         ECO:0000269|PubMed:27096362, ECO:0000269|PubMed:28562584};
CC       Note=Cleavage of dsDNA requires Mg(2+) (PubMed:26422227,
CC       PubMed:28562584). Another report shows DNA cleavage occurs equally well
CC       in the presence of Ca(2+) or Mg(2+) (PubMed:27096362). Processing of
CC       pre-crRNA requires a divalent cation, preferably Mg(2+) which is bound
CC       by the crRNA (PubMed:26593719, PubMed:28431230).
CC       {ECO:0000269|PubMed:26422227, ECO:0000269|PubMed:26593719,
CC       ECO:0000269|PubMed:27096362, ECO:0000269|PubMed:28431230,
CC       ECO:0000269|PubMed:28562584};
CC   -!- SUBUNIT: Might be a homodimer (PubMed:26422227). Might be a monomer
CC       (PubMed:27096362, PubMed:28431230). {ECO:0000269|PubMed:26422227,
CC       ECO:0000269|PubMed:27096362, ECO:0000269|PubMed:28431230}.
CC   -!- DOMAIN: Has bilobed structure, with the REC lobe (residues 25-591)
CC       connected to the NUC lobe (662-1300) by a discontinuous wedge domain
CC       (PubMed:28431230, PubMed:28562584). The REC lobe binds the (pre-)crRNA
CC       and the crRNA-target DNA heteroduplex (PubMed:28431230,
CC       PubMed:28562584). The heteroduplex as well as part of the DNA
CC       downstream of the heteroduplex is protected in the central cavity
CC       formed by the NUC and REC lobes, which also positions target and non-
CC       target DNA for cleavage after domain rearrangement (PubMed:28431230,
CC       PubMed:28562584). The LKL region (residues 662 to 679) inserts into
CC       target dsDNA initiating its disruption to allow crRNA hybridization, is
CC       also involved in determining the non-target strand cleavage site
CC       (PubMed:28562584). A 'septum' formed by residues 197-204 and 1061-1070
CC       separates the 2 DNA strands, preventing their reannealing, this region
CC       also influences the non-target cleavage site (PubMed:28562584).
CC       {ECO:0000269|PubMed:28431230, ECO:0000269|PubMed:28562584}.
CC   -!- BIOTECHNOLOGY: This class of CRISPR enzymes recognize a 5' T-rich
CC       protospacer adjacent motif (PAM, TTN for this specific enzyme), unlike
CC       Cas9 enzymes which recognize 3' G-rich PAMs, thus this enzyme increases
CC       the possibilites for genome editing (PubMed:26422227). The simplicity
CC       of the Cas12a-crRNA directed DNA endonuclease activity has been used to
CC       target and modify DNA sequences in rice and tobacco (PubMed:27905529).
CC       {ECO:0000269|PubMed:27272384, ECO:0000269|PubMed:27905529,
CC       ECO:0000305|PubMed:26422227}.
CC   -!- MISCELLANEOUS: Part of a type V-A CRISPR-Cas system.
CC       {ECO:0000305|PubMed:26593719, ECO:0000305|PubMed:28111461}.
CC   -!- SIMILARITY: Belongs to the CRISPR-associated endonuclease Cas12a
CC       family. {ECO:0000305|PubMed:28111461}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------

  Query Match             99.4%;  Score 6714;  DB 1;  Length 1300;
  Best Local Similarity   99.2%;  

  Matches 1290;  Conservative    4;  Mismatches    6;  Indels    0;  Gaps    0;



Qy          1 MSIYQEFVNKYSLSKTLRFELIPQGKTLENIKARGLILDDEKRAKDYKKAKQIIDKYHQF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSIYQEFVNKYSLSKTLRFELIPQGKTLENIKARGLILDDEKRAKDYKKAKQIIDKYHQF 60

Qy         61 FIEEILSSVCISEDLLQNYSDVYFKLKKSDDDNLQKDFKSAKDTIKKQISEYIKDSEKFK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FIEEILSSVCISEDLLQNYSDVYFKLKKSDDDNLQKDFKSAKDTIKKQISEYIKDSEKFK 120

Qy        121 NLFNQNLIDAKKGQESDLILWLKQSKDNGIELFKANSDITDIDEALEIIKSFKGWTTYFK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NLFNQNLIDAKKGQESDLILWLKQSKDNGIELFKANSDITDIDEALEIIKSFKGWTTYFK 180

Qy        181 GFHENRKNVYSSDDIPTSIIYRIVDDNLPKFLENKAKYESLKDKAPEAINYEQIKKDLAE 240
              ||||||||||||:|||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GFHENRKNVYSSNDIPTSIIYRIVDDNLPKFLENKAKYESLKDKAPEAINYEQIKKDLAE 240

Qy        241 ELTFDIDYKTSEVNQRVFSLDEVFEIANFNNYLNQSGITKFNTIIGGKFVNGENTKRKGI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ELTFDIDYKTSEVNQRVFSLDEVFEIANFNNYLNQSGITKFNTIIGGKFVNGENTKRKGI 300

Qy        301 NEYINLYSQQINDKTLKKYKMSVLFKQILSDTESKSFVIDKLEDDSDVVTTMQSFYEQIA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 NEYINLYSQQINDKTLKKYKMSVLFKQILSDTESKSFVIDKLEDDSDVVTTMQSFYEQIA 360

Qy        361 AFKTVEEKSIKETLSLLFDDLKAQKLDLSKIYFKNDKSLTDLSQQVFDDYSVIGTAVLEY 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AFKTVEEKSIKETLSLLFDDLKAQKLDLSKIYFKNDKSLTDLSQQVFDDYSVIGTAVLEY 420

Qy        421 ITQQVAPKNLDNPSKKEQXLIAKKTEKAKYLSLETIKLALEEFNKHRDIDKQCRFEEILA 480
              ||||:||||||||||||| |||||||||||||||||||||||||||||||||||||||||
Db        421 ITQQIAPKNLDNPSKKEQELIAKKTEKAKYLSLETIKLALEEFNKHRDIDKQCRFEEILA 480

Qy        481 NFAAIPMIFDEIAQNKDNLAQISXKYQNQGKKDLLQASAEXDVKAIKDLLDQTNNLLHXL 540
              ||||||||||||||||||||||| |||||||||||||||| ||||||||||||||||| |
Db        481 NFAAIPMIFDEIAQNKDNLAQISIKYQNQGKKDLLQASAEDDVKAIKDLLDQTNNLLHKL 540

Qy        541 KIFHISQSEDKANILDKDEHFYLVFEECYFELANIVPLYNKIRNYITQKPYSDEKFKLNF 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 KIFHISQSEDKANILDKDEHFYLVFEECYFELANIVPLYNKIRNYITQKPYSDEKFKLNF 600

Qy        601 ENSTLANGWDKNKEPDNTAILFIKDDKYYLGVMNKKNNKIFDDKAIKENKGEGYKKIVYK 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ENSTLANGWDKNKEPDNTAILFIKDDKYYLGVMNKKNNKIFDDKAIKENKGEGYKKIVYK 660

Qy        661 LLPGANKMLPKVFFSAKSIKFYNPSEDILRIRNHSTHTKNGNPQKGYEKFEFNIEDCRKF 720
              |||||||||||||||||||||||||||||||||||||||||:||||||||||||||||||
Db        661 LLPGANKMLPKVFFSAKSIKFYNPSEDILRIRNHSTHTKNGSPQKGYEKFEFNIEDCRKF 720

Qy        721 IDFYKESISKHPEWKDFGFRFSDTQRYNSIDEFYREVENQGYKLTFENISESYIDSVVNQ 780
              |||||:||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 IDFYKQSISKHPEWKDFGFRFSDTQRYNSIDEFYREVENQGYKLTFENISESYIDSVVNQ 780

Qy        781 GKLYLFQIYNKDFSAYSKGXPNLHTLYWKALFDERNLQDVVYKLNGEAELFYRKQSIPKK 840
              ||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||
Db        781 GKLYLFQIYNKDFSAYSKGRPNLHTLYWKALFDERNLQDVVYKLNGEAELFYRKQSIPKK 840

Qy        841 ITHPAKEAIA NKNKDNPKKESVFEYDLIKDKRFTEDKFFFHCPITINFKSSGANKFNDEI 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 ITHPAKEAIA NKNKDNPKKESVFEYDLIKDKRFTEDKFFFHCPITINFKSSGANKFNDEI 900

Qy        901 NLLLKEKANDVHILSIDRGERHLAYYTLVDGKGNIIKQDTFNIIGNDRMKTNYHDKLAAI 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 NLLLKEKANDVHILSIDRGERHLAYYTLVDGKGNIIKQDTFNIIGNDRMKTNYHDKLAAI 960

Qy        961 EKDRDSARKDWKKINNIKEMKEGYLSQVVHEIAKLVIEYNAIVVFEDLNFGFKRGRFKVE 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 EKDRDSARKDWKKINNIKEMKEGYLSQVVHEIAKLVIEYNAIVVFEDLNFGFKRGRFKVE 1020

Qy       1021 KQVYQKLEKMLIEKLNYLVFKDNEFDKTGGVLRAYQLTAPFETFKKMGKQTGIIYYVPAG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 KQVYQKLEKMLIEKLNYLVFKDNEFDKTGGVLRAYQLTAPFETFKKMGKQTGIIYYVPAG 1080

Qy       1081 FTSKICPVTGFVNQLYPKYESVSKSQEFFSKFDKICYNLDKGYFEFSFDYKNFGDKAAKG 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 FTSKICPVTGFVNQLYPKYESVSKSQEFFSKFDKICYNLDKGYFEFSFDYKNFGDKAAKG 1140

Qy       1141 KWTIASFGSRLINFRNSDKNHNWDTREVYPTKELEKLLKDYSIEYGHGECIKAAICGESD 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 KWTIASFGSRLINFRNSDKNHNWDTREVYPTKELEKLLKDYSIEYGHGECIKAAICGESD 1200

Qy       1201 KKFFAKLTSVLNTILQMRNSKTGTELDYLISPVADVNGNFFDSRQAPKNMPQDADANGAY 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 KKFFAKLTSVLNTILQMRNSKTGTELDYLISPVADVNGNFFDSRQAPKNMPQDADANGAY 1260

Qy       1261 HIGLKGLMLLDRIKNNQEGKKLNLVIKNEEYFEFVQNRNN 1300
              |||||||||| |||||||||||||||||||||||||||||
Db       1261 HIGLKGLMLLGRIKNNQEGKKLNLVIKNEEYFEFVQNRNN 1300
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Art of Interest
Zhang et al. (US Patent No. 9790490, filed on 12/18/2015, earliest priority claim 6/18/2015; cited in the IDS) disclose and claim a system, wherein said system comprises a Cpf1 protein and a guide polynucleotide, wherein the Cpf1 protein and the guide polynucleotide form a complex, wherein the guide polynucleotide hybridizes to the target nucleic acid. 

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
July 24, 2022